Citation Nr: 0111832	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for defective vision.

4.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision that 
denied the benefits sought on appeal.

The Board's determinations on the claims for higher 
evaluations for bilateral hearing loss and for tinnitus are 
set forth below.  The other issues are set forth in the 
REMAND following the ORDER portion of the decision.  


FINDINGS OF FACT

1.  The current medical evidence reveals findings that, at 
worse, compute to level II hearing loss in the right ear and 
level II hearing loss in the left ear. 

2.  The current medical evidence reveals that the veteran's 
tinnitus is manifested by constant ringing, but the 
disability picture is not exceptional or unusual.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2000).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.87, 4.124a, Diagnostic Code 6260 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the January 2000 rating 
decision that the current medical evidence did not show an 
increase in disability in his hearing loss and tinnitus.  He 
was further notified in a March 2000 rating decision that the 
current medical evidence did not show that increased ratings 
were warranted.  The statement of the case and the 
supplemental statement of the case further notified the 
veteran of this information.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decisions, statement of the case, and supplemental 
statement of the case, which were sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the veteran's recent treatment 
records were obtained and a VA audiological examination was 
provided to the veteran.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claims for increased ratings for 
bilateral hearing loss and tinnitus properly.  


Background

In a September 1993 Board decision, service connection for 
bilateral hearing loss was granted.  A December 1993 rating 
decision implemented the Board's grant of service connection.  
In addition, service connection for tinnitus was granted.  
The veteran's bilateral hearing loss was rated as 
noncompensable.  The veteran's tinnitus was rated as combined 
with the noncompensable rating for tinnitus.  The assigned 
effective date of service connection for bilateral hearing 
loss with occasional tinnitus was May 1947.  

In a January 1995 rating decision, an increased rating of 10 
percent was granted for bilateral hearing loss with tinnitus 
effective February 1994.  The rating decision indicated that 
the 10 percent rating was warranted for tinnitus, however, 
the rating decision left the bilateral hearing loss with 
tinnitus as rated together instead of assigning a 
noncompensable rating for bilateral hearing loss and a 10 
percent rating for tinnitus. 

In November 1999, the veteran's claim for increased ratings 
for bilateral hearing loss and tinnitus was received.  

In November 1999, the veteran was afforded a VA audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
65
75
LEFT
20
30
45
65
70

The average of the pure tone thresholds of the right ear was 
51 and the average of the pure tone thresholds of the left 
ear was 52.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 88 percent in 
the left ear.  

January 2000 VA records noted that the veteran wears hearing 
aids. 

In February 2000, the veteran was afforded a VA audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
70
LEFT
25
30
45
65
70

The average of the pure tone thresholds of the right ear was 
55 and the average of the pure tone thresholds of the left 
ear was 53.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 94 percent in 
the left ear.  The examiner indicated that the veteran had a 
mild slipping to moderately severe sensorineural hearing loss 
in the right ear and had mild to moderately severe sloping 
sensorineural hearing loss in the left ear.  The examiner 
also noted that the veteran complained of having constant 
tinnitus, which was worse at night.  He indicated that it was 
at least as likely as not that this tinnitus was related to 
noise exposure during service.  



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected bilateral hearing loss and tinnitus.

Currently, the veteran contends that his service-connected 
disabilities are more disabling than represented by the 
assigned combined rating.  The evaluation assigned for a 
service-connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Under 38 C.F.R. § 4.31, it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  The rating schedule provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  38 C.F.R. 
§ 4.86(a) provides that when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b) provides that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specials will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Diagnostic Code 6100 governs the 
ratings for hearing loss pursuant to 38 C.F.R. §§ 4.85, 4.86.

The November 1999 audiological evaluation revealed that the 
average puretone decibel for the veteran's right ear was 51 
and speech discrimination was 88 percent.  By intersecting 
the column in Table VI (found at 38 C.F.R. § 4.85 of the 
rating schedule) for average puretone decibel loss falling 
between 50 and 57 with the line for percent of discrimination 
from 84 to 90, the resulting numeric designation for the 
right ear is II.  The average puretone decibel loss for the 
veteran's left ear was 52.  Speech discrimination was 88 
percent.  By intersecting the column in Table VI for average 
puretone decibel loss falling between 50 and 57 with the line 
for percent of discrimination from 84 to 90, the resulting 
numeric designation for the left ear is II.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and II 
for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100.  

The February 2000 VA audiological evaluation revealed that 
the average puretone decibel for the veteran's right ear was 
55.  Speech discrimination was 94 percent.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 50 and 57 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is I.  The average puretone 
decibel loss for the veteran's left ear was 53.  Speech 
discrimination was 94 percent.  By intersecting the column in 
Table VI for average puretone decibel loss falling between 50 
and 57 with the line for percent of discrimination from 92 to 
100, the resulting numeric designation for the left ear is I.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and I for 
the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100.  

38 C.F.R. § 4.86 calls for the use of Table VIa at certain 
times, when that Table would result in a higher Roman numeral 
designation.  Here, however, the puretone thresholds reported 
on the November 1999 and the February 2000 examinations are 
not: (a) 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz); or (b) 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  As such, Table VIa is not for application, and 
the veteran's service-connected bilateral hearing loss is 
noncompensable under the applicable rating criteria.

Thus, in sum, the current medical evidence reveals findings 
that, at worse, compute to level II hearing loss in the right 
ear and level II hearing loss in the left ear.  As such, the 
criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 
C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.  

With regard to tinnitus, the recent February 2000 VA 
audiological examination confirmed that the veteran has 
constant bilateral tinnitus.  

Tinnitus is rated Diagnostic Code 6260 which provides a 10 
percent for recurrent tinnitus.  This is the highest rating 
available for tinnitus.  

The evidence of record indicates that the veteran suffers 
from noise induced tinnitus, which he described as constant.  
As such, the current 10 percent rating is warranted.  Since 
this is the highest rating for tinnitus under the rating 
schedule, the Board has considered if the evidence of record 
presents an "exceptional or unusual" disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  However, the Board finds that the evidence of 
record does not present such circumstances.  In this regard, 
there is no indication that the veteran's disability has 
markedly interfered with earning capacity or employment 
status (i.e., beyond that interference contemplated by the 
assigned evaluation), or has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors 
as those noted above, the Board finds that a remand for 
compliance with the procedures for assignment of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, in sum, the Board finds that the current medical 
reveals that the veteran's tinnitus is manifested by constant 
ringing, but the disability picture is not exceptional or 
unusual.  Accordingly, the criteria for a rating in excess of 
10 percent for tinnitus have not been met.  See 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.87, 4.124a, Diagnostic 
Code 6260.  



Conclusion

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).  Although the Board sympathizes with the 
veteran's difficulties due to hearing loss and tinnitus, the 
Board is constrained to abide by VA regulations.  Disability 
ratings in hearing loss cases are assigned by way of a 
mechanical application of the average pure tone thresholds 
and speech discrimination percentages to the tables furnished 
in the rating schedule.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Also, the veteran is receiving the 
maximum rating for tinnitus, and the disability is not shown 
to warrant a higher evaluation on an extra-schedular basis.  
In light of the above, the Board finds that claims for higher 
evaluations must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the each veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  



Defective Vision

With regard to the claim for service connection for defective 
vision, the service medical records reflect that the veteran 
was injured during combat in March 1945 when his tank was 
struck by enemy fire.  The veteran suffered first, second, 
and third degree burns.  The veteran sustained burn injuries 
to his eyelids and underwent surgery on both eyelids.  
However, the service medical records do not reflect visual 
impairment.  In a June 1947 rating decision, service 
connection was granted for residuals of burns to the face, 
neck, ears, and scalp, based on the service medical records 
as well as post-service VA examination.  

In a July 1961 rating decision, service connection for 
defective vision was denied.  In August 1961, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  The veteran did not appeal that determination.  
Accordingly, that decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

The current claim for service connection for defective vision 
was received in November 1999.  The current medical evidence 
of record confirms that the veteran currently has defective 
vision.  The veteran's claim was denied on the basis that it 
was not well-grounded.  As noted, claims may no longer be 
denied on that basis.  Moreover, this claim should have been 
considered on a new and material basis since there was a 
final RO rating decision of record which denied service 
connection for defective vision.  Therefore, this matter must 
be remanded for adjudication of the issue of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for defective vision.  

With regard to the claim to reopen the claim for service 
connection for defective vision, the Board acknowledges that 
"nothing in the Act shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (to 
be codified at 38 U.S.C. § 5103A(f)).  However, the veteran 
should be notified that he may submit any outstanding medical 
records that could well bear on the question of whether new 
and material evidence has, in fact, been presented to reopen 
the claim for service connection for defective vision.  If 
the veteran has knowledge of any medical records which he 
cannot obtain on his own, he should so notify the RO and the 
RO should then attempt to secure these records.  In addition, 
since current medical evidence shows defective vision, the 
Board finds that it would be useful if the veteran was 
afforded a VA examination in order to ascertain the etiology 
of currently diagnosed defective vision.  


Special Monthly Compensation

With regard to the claim for special monthly compensation, 
the Board notes that further development is necessary, 
particularly in light of the Veterans Claims Assistance Act 
of 2000.  

Special monthly compensation is payable when the veteran, as 
a result of service-connected disability, is so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in 38 C.F.R. § 3.352(a).  38 
C.F.R. § 3.350(b)(3).  

Factors to be considered in determining the need for regular 
aid and attendance include the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of the veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness, the inability to attend to the wants of nature; or 
physical or mental incapacity which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  Not 
all of the disabling conditions listed above are required to 
exist before a favorable decision will be made, but the 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary to establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  The determination that 
the veteran is so helpless as to be in need of regular aid 
and attendance will not be based solely upon an opinion that 
the veteran's condition is such as would require him to be in 
bed.  It must be based on the actual requirement of personal 
assistance from others.  38  C.F.R. § 3.352.  

Special monthly compensation is payable when the veteran has 
a rating of 100 percent and is permanently housebound by 
reason of service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 3.350 
(i)(2).  

Special monthly compensation provided by 38 U.S.C. 1114(s) is 
payable where the veteran has a single service-connected 
disability rated as 100 percent and, (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i).

In this case, the veteran is service-connected for post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling; scars to the face, ears, neck, and scalp, rated as 
50 percent disabling; scars of the left wrist, rated as 10 
percent disabling; rotoscoliosis and arthritis of the 
lumbosacral spine, rated as 10 percent disabling; tinea pedis 
and onychomycosis, bilateral, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; bilateral hearing 
loss, rated as noncompensably disabling; scars of the right 
wrist, rated as noncompensably disabling; fragment wounds of 
the left arm, rated as noncompensably disabling; and 
dermatitis of the hands, rated as noncompensably disabling.  
The combined rating is 90 percent.  The veteran has been 
deemed to be individually unemployable.  As noted, the claim 
for service connection for defective vision is pending.  

A review of the medical evidence shows that the veteran lives 
in an assisted retirement home.  There are medical opinions 
of record which state that the veteran requires the daily 
personal health care services of a skilled provider.  
However, the veteran does not currently have a single 
service-connected disability rated as 100 percent disabling.  
However, the record does not show that the veteran was 
afforded a comprehensive VA examination showing the current 
level of severity of all of his service-connected 
disabilities so that the RO could reevaluate the veteran's 
various service-connected disabilities in conjunction with 
his claim for special monthly compensation.  Of significant 
is the fact that the veteran is service-connected at the 70 
percent level for PTSD.  In addition, he apparently has 
dementia.  It is unclear if these two psychiatric impairments 
may be disassociated.  The Board emphasizes that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected back condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2000). 

In light of the foregoing, the Board finds that the veteran 
should be afforded a comprehensive VA examination in order to 
ascertain the current level of severity of all of his 
service-connected disabilities so that the RO can reevaluate 
the veteran's various service-connected disabilities in 
conjunction with his claim for special monthly compensation.  
This examination should include a psychiatric evaluation in 
order to determine if that disability meets the 100 percent 
criteria for PTSD, taking into consideration whether the 
veteran's symptomatology due to dementia can be disassociated 
from the symptomatology due to his PTSD.  If not, all 
psychiatric symptomatology should be considered in evaluating 
the PTSD disability.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Dorn Veterans' Hospital and the Columbia 
VA Medical Center as well as any other 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  If the veteran 
cannot obtain any medical records that 
are in existence, he should notify the RO 
and the RO should then attempt to secure 
these records.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, and etiology 
of the veteran's defective vision.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests should be completed.  
defective vision, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any defective 
vision disability caused or aggravated by 
the veteran's active military service.  
The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.

3.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
to determine the current nature, extent, 
and manifestations of all of the 
veteran's service-connected disabilities.  
The entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests should be completed.  
This examination should include a 
psychiatric evaluation in order to 
determine the level of severity of the 
veteran's PTSD, taking into consideration 
whether the veteran's symptomatology due 
to dementia can be disassociated from the 
symptomatology due to his PTSD.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current defective vision 
disability and the veteran's military 
service, the RO should specifically advise 
him and his representative of the need to 
submit such competent medical evidence to 
support the claim.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied..

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
defective vision as well as the claim for 
special monthly compensation, in light of 
all pertinent evidence of record and 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

8.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



